Citation Nr: 0720411	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  02-09 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had confirmed active military service from July 
1988 to June 1999; he reported service from June 1969 to July 
1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Fargo, 
North Dakota.

This case was previously before the Board in March 2004 and 
August 2006, wherein the veteran's claim was remanded to 
ensure due process and for additional development.  The case 
has been returned to the Board for appellate consideration.

This appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The VA examiner who conducted an October 2006 hearing 
evaluation reviewed the veteran's claims folder, including 
service records, and indicated they did show a history of 
acoustic trauma while in the military.  However, the examiner 
further observed that the veteran's separation examination 
report showed he had normal hearing on discharge, and based 
on this finding, opined that the veteran's hearing loss was 
"not caused or the result of" his military service.  The 
Board finds that the October 2006 VA examiner's opinion is 
not sufficiently probative in this case.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  The 
veteran's military separation examination report, dated in 
February 1999, reflects audiometric findings including a left 
ear pure tone threshold of 25 decibels at 4000 Hertz.  As 
such, contrary to the October 2006 VA examiner's 
characterization of the veteran's hearing as within normal 
limits on separation examination, "some degree" of left ear 
hearing loss was demonstrated at that time.  Also, the 
service medical records contain numerous reports of 
audiometric testing dating from enlistment examination in 
June 1969 to separation examination in June 1999.  These 
reports reflect increases in left ear auditory thresholds at 
various Hertz levels, including 4000 Hertz, during service.  
The October 2006 VA examiner did not consider the shift in 
the left ear auditory thresholds, nor opine as to whether any 
such changes were clinically significant.  

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  The claims folder should be forwarded 
to the VA examiner who conducted the 
October 2006 audiological evaluation for 
an opinion as to whether it is at least 
as likely as not that current left ear 
hearing loss disability for VA purposes, 
pursuant to 38 C.F.R. § 3.385, as 
demonstrated on VA examination in October 
2006, is etiologically related to 
acoustic trauma in service, with 
consideration of the demonstration of 
some degree of left ear hearing loss at 
4000 Hertz on separation examination (per 
Hensley), and the demonstration of 
increases in left ear auditory thresholds 
at various Hertz, to include 4000 Hertz, 
during service.  The VA examiner should 
opine as to whether such shifts/increases 
in left ear auditory thresholds in 
service are clinically significant.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with providing the requested opinions.  
If the VA examiner who conducted the 
October 2006 audiological examination is 
not available, the claims folder should 
be forwarded to an appropriate specialist 
for the requested action.  If additional 
examination of the veteran is deemed 
necessary, such examination should be 
scheduled.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The veteran is advised that a failure to report for a 
scheduled examination without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




